DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/27/17. It is noted, however, that applicant has not filed a certified copy of the CN 20171050172 application as required by 37 CFR 1.55.
Drawings
The drawings were received on 12/13/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 5, 7-9, 11-12, the limitation “micro-nano structures” is problematic.  It is unclear if the “micro-nano structures” are meant to be “micro structures or nano structures” or “structures in the range of micrometers or nanometers” or a different combination.  For purposes of examination the limitation “micro-nano 
Claims 2-11, 13-16 are dependent on claims 1 and 12 and inherit at least the same deficiencies as claims 1 and 12.
In claims 8 and 10, the limitation “a principle of gradual variation” is problematic.  It is unclear what is meant by the limitation since “a principle of gradual variation” is not a term commonly known in the art.  For purposes of examination, the limitation “a principle of gradual variation” will be interpreted as “gradually varies.”  Appropriate correction is required.
Consider claim 11, the limitation “a CD pattern” is problematic.  Claim 11 does not first set forth the non-abbreviated form of CD so it is not clear what is meant by “a CD pattern.”  Appropriate correction is required.
Consider claim 14, the limitation “according to any one of claim 1” is problematic.  It is unclear if the claim is meant to be written in multiple dependent form, or meant to be dependent on claim 1 alone.  For purposes of examination “according to any one of claim 1” will be interpreted as “according to claim 1.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenblik (US 7,468,842).
Consider claim 12, Steenblik discloses (e.g. figures 2bc-2b; 9-10) a mold for preparing an optical film, comprising:
a base material (130, optical separator);
a carrier disposed (126, optical separator) on a surface of the base material (see figures 9-10) ;
a patterned layer (124/136, micro lenses) located on a surface of the carrier away from the base material, the patterned layer comprising continuously disposed micro or nano structures which are convex structures and/or concave structures (see figures 9-10, the micro lenses are convex) [col. 3, line 45 to col. 4, line 17 and col. 25, line 16 to col. 26, line 5].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik (US 7,468,842).
Consider claim 1, Steenblik discloses (e.g. figures 2bc-2b, 9-10) an optical film, comprising: 
a carrier (126, optical separator); 
a patterned layer (l124/126, micro lenses) located on a surface of the carrier, the patterned layer comprising continuously disposed micro or nano structures which are convex structures and/or concave structures (the structures are convex);
wherein, the optical film visually has a stereoscopic impression (figures 2bc-2b show the Unison Deep and Unison float designs wherein magnified images appear to stereoscopically float) [col. 3, line 45 to col. 4, line 17 and col. 25, line 16 to col. 26, line 5].
However, Steenblik does not explicitly disclose that the stereoscopic impression is not less than 1 mm in depth or height.  Although Steenblik does not explicitly disclose the depth, Steenblik discloses several different planes wherein the images appear to stereoscopically float (see figures 27, 29).  As such it considered to be within ordinary skill in the art to have the minimum depth be not less than 1mm.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  Modifying the minimum depth to discover an optimum or workable range is considered to be within ordinary skill and routine experimentation.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to have the minimum depth be not less than 1mm in order to provide an easily viewable floating image which appears above the substrate.
Consider claim 2, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein the carrier and the patterned layer are an integral structure (see figures 9-10, optical separator 126 is integrally formed with the micro lenses 124/126) [col. 25, line 16 to col. 26, line 5].
Consider claim 3, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, further comprising a base material layer (130, optical separator), and a bonding layer (128, icon plane joins, or bonds, the optical separators 126 and 130) is disposed between the carrier and the base material layer (see figures 9-10) [col. 25, line 16 to col. 26, line 5].
Consider claim 4, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein the patterned layer is formed directly on a surface of the carrier (see figure 9, the micro lenses 124/136 are formed directly onto the optical separator) [col. 25, line 16 to col. 26, line 5].
Consider claim 5, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, further comprising a reflective layer disposed on a surface of the patterned layer and the 
Consider claim 6, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, further comprising a colored layer disposed on a surface of the reflective layer, and the colored layer covering the reflective layer (inks can be applied with the metal layers on the micro lenses) [col. 43, line 55 to col. 44, line 21].
Consider claim 7, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein in the continuously disposed micro or nano structures, there exist at least adjacent micro or nano structure units having different heights and/or widths (see figures 9-10, the micro lenses have different heights) [col. 25, line 16 to col. 26, line 5].
Consider claim 8, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein a difference in heights and/or widths of the adjacent micro or nano structure units gradually vary (see figures 9-10, the micro lenses have different heights) [col. 25, line 16 to col. 26, line 5].
Consider claim 9, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein the patterned layer comprises a plurality of continuously disposed micro or nano structure regions, and the micro or nano structures in adjacent two of the micro or nano structure regions have different parameters of one or combinations of more than two of height, width and density (see figures 9-10, the micro lenses have different heights) [col. 25, line 16 to col. 26, line 5].
Consider claim 10, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein a difference in the parameters gradually varies (see figures 9-10, the micro lenses have different heights) [col. 25, line 16 to col. 26, line 5].

Consider claim 13, Steenblik does not explicitly disclose a shielding structure is disposed between the base material and the carrier in the embodiment of figures 9-10. Figure 15c of Steenblik is related to embodiments 9-10 in that they disclose microstructures.  Steenblik discloses (e.g. figure 15c) a shielding structure is disposed between the base material and the carrier (spacer 298 blocks lenses on one side from the wrong set of icons) [col. 28, lines 23-34].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the embodiments of figures 9-10 and 15c, in order to obtain a two-sided material so that the special effects can be displayed from either side of the two-sided material.
Consider claim 14, Steenblik discloses an electronic device cover plate, comprising the optical film according to claim 1 (the visual enhancement can be applied to a variety of goods including manufactured goods and point of purchase displays which are considered to be electronic devices) [col. 44, lines 16-21].
Consider claim 15, Steenblik discloses an electronic device cover plate, further comprising a support, wherein the optical film is located on one side of the support, and the support is glass, organic glass, metal, hard plastic or sapphire (the visual enhancement can be applied to a variety of goods including those of hard plastic) [col. 44, lines 16-21].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872